Sognier, Judge,
concurring specially.
I concur in judgment only. I do not find the arrangement used here unusual. Many lawyers over the years have lent money for others under the sobriquet “trustee.” I find particularly supportive of appellant’s contentions appellee’s execution of the extension agreement, and the fact that appellee retained part of the “finder’s fee.” One construction of the facts would certainly support appellant’s position that he was being required, based on an oral promise, to answer for the debt, default, or miscarriage of another contrary to OCGA § 13-5-30.
Nevertheless, “[o]n appeal, the evidence must be construed to uphold the jury’s verdict, and the sole question for determination is whether there is any evidence to authorize the verdict. [Cits.]” Gold Kist Peanuts v. Alberson, 178 Ga. App. 253, 254 (1) (342 SE2d 694) (1986). Since there is some evidence to support the jury’s findings that there was an original undertaking by appellant to borrow the funds from appellee for his own account, I am constrained to agree that the judgment below should be affirmed.